              Case 1:18-cv-10392-JMF Document 7 Filed 12/17/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF NEW YORK

 GEORGE A. LAREAU, Individually and on Behalf of
 All Others Similarly Situated,
                                                           Case No. 1:18-cv-10392-JMF
 Plaintiff,

 v.                                                        Judge Jesse M. Furman

ENDOCYTE, INC., JOHN C. APLIN, MIKE A.
SHERMAN, PHILIP S. LOW, COLIN GODDARD,
MARC KOZIN, PATRICK MACHADO, FRED A.
MIDDLETON, LESLEY RUSSELL, AND DAWN
SVORONOS,

 Defendants.



                                  NOTICE OF DISMISSAL

        Notice is hereby given that pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses without prejudice the above-titled action as moot. This

notice of dismissal is being filed with the Court before service by Defendants of either an answer

or a motion for summary judgment.

 Dated: December 17, 2018                         Respectfully Submitted,

                                                  MONTEVERDE & ASSOCIATES PC

                                                  /s/ Juan E. Monteverde____________
                                                  Juan E. Monteverde
                                                  The Empire State Building
                                                  350 Fifth Avenue, Suite 4405
                                                  New York, New York 10118
                                                  Tel: 212-971-1341
                                                  Fax: 212-202-7880

                                                  Attorney for Plaintiff, George A. Lareau
